          Case 1:11-cr-01056-DLC Document 68 Filed 03/13/20 Page 1 of 1




March 13, 2020

VIA ECF AND ELECTRONIC MAIL
Honorable Denise L. Cote
United States District Judge
Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

               Re:    United States v. Andres Truppel, Docket No. 11 Cr. 1056 (DLC)

Dear Judge Cote:

         We refer to our letter submitted yesterday. The travel scenario due to the coronavirus
became more complicated overnight. Argentina restricted all flights arriving from the United
States and other countries, for 30 days, starting next week. American Airlines reported that all
flights to Argentina (and the region) will be cancelled between March 16th and May 6th or June 3rd,
depending on the different routes. Mr. Truppel and his wife’s scheduled American Airlines flight
to Argentina on Tuesday, March 17th is now cancelled. The airline told Mr. Truppel that his last
chance to return to Argentina is this coming Sunday, March 15 th. Without assuming the result of
the sentencing proceeding, Mr. Truppel respectfully submits that he and his wife may be unable to
return to Argentina given the uncertain public health scenario.

       For the foregoing reasons, Mr. Truppel respectfully requests that his sentencing proceeding
be adjourned for a later date between June 20th and July 10th, 2020. We have communicated with
the Government and are informed that the Government does not object to this request.


                                                    Respectfully submitted,

                                                              /s/
                                                    Anthony M. Capozzolo
                                                    N.Y. Bar. No. 2701316
                                                    SDNY Bar No. AC1254
                                                    LEWIS BAACH KAUFMANN
                                                    MIDDLEMISS PLLC
                                                    405 Lexington Avenue, 64th Floor
                                                    New York, New York 10174
                                                    Anthony.Capozzolo@lbkmlaw.com
                                                    (212) 827-1970
